The findings and recommendations of a disciplinary hearing
                    panel, though persuasive, are not binding on this court. In re Discipline of
                    Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review
                    of a panel decision recommending a suspension is conducted de novo,
                    requiring the exercise of independent judgment by this court. Id.; see SCR
                    105(3)(b).
                                 Based on our review of the record, the suspension
                    recommendation is insufficient in relation to Sipan's admitted conduct.
                    Accordingly, we reject the conditional guilty plea agreement and remand
                    this matter to the Southern Nevada Disciplinary Board for further
                    proceedings.
                                 It is so ORDERED.



                                                                   , C.J.
                                            Hardesty



                     4:29tial"'
                    Parraguirre                               Douglas
                     tr)

                            k41,
                                                              Saitta




                    Gibbons




SUPREME COURT
         OF
      NEVADA
                                                         2
(0) 1947 A    er.
                 cc: Chair, Southern Nevada Disciplinary Board
                      Richard C. Sipan
                      Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e